                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


JERRY J. MORGAN, SR.,

                       Plaintiff,                               8:17CV218

        vs.
                                                                  ORDER
SPECIALIZED LOAN SERVICING, LLC, a
Delaware limited liability company;
WELLS FARGO HOME MORTGAGE,
INC., and BANK OF NEW YORK
MELLON CORPORATION,

                       Defendants.


       This matter is before the Court on the recommendation of the bankruptcy judge,

Filing No. 31. The bankruptcy judge concluded that it does not have jurisdiction over this

adversarial proceeding and recommends that the Court withdraw the reference of this

adversary proceeding. The bankruptcy judge also recommends that Wells Fargo Bank,

N.A.’s motion for summary judgment be denied by this Court. No objections have been

filed in this Court.

       The Court has carefully reviewed the recommendation of the bankruptcy judge.

The Court will grant the withdrawal of the adversary proceeding.     The Court will delay

ruling on the summary judgment until such time as the magistrate judge has progressed

this case.

       THEREFORE, IT IS ORDERED THAT:

       1. The report and recommendation of the bankruptcy judge, Filing No. 31, is

             adopted as to the adversarial proceeding.

       2. The Court withdraws its reference to bankruptcy.
3. The case is referred to the magistrate judge for case progression.



Dated this 14th day of December, 2018.


                                         BY THE COURT:

                                         s/ Joseph F. Bataillon
                                         Senior United States District Judge




                                    2
